Exhibit 10.2

 

NOTICE OF INCREASE OF MAXIMUM AMOUNT

 

February 27, 2015

 

Barclays Capital Inc.

745 Seventh Avenue, 4th Floor

New York, New York, 10019

 

J.P. Morgan Securities LLC

383 Madison Avenue, 3rd Floor

New York, NY 10179

 

 

 

Barclays Bank PLC

5 The North Colonnade

Canary Wharf

London E14 4BB

 

Citibank, N.A.,

London Branch

25 Canada Square

Canary Wharf

London E14 5LB

United Kingdom

 

 

 

Citibank International plc

Citigroup Global Markets Limited

Citigroup Centre

Canada Square

Canary Wharf

London E14 5LB

United Kingdom

 

Citibank, N.A.

Agency & Trust

388 Greenwich Street, 14th Floor

New York, New York 10013

 

Ladies and Gentlemen,

 

Simon Property Group, L.P.

Simon CP 2

Global Commercial Paper Note Programme

 

We refer to a global dealer agreement, dated as of October 6, 2014 (as amended,
supplemented and/or restated from time to time, the “Dealer Agreement”), among
us, the Arranger and the Dealers party thereto relating to a Global Commercial
Paper Note Programme (the “Programme”).  Terms used in the Dealer Agreement
shall have the same meaning in this letter.

 

In accordance with Clause 1.5 of the Dealer Agreement, we hereby notify each of
the addressees listed above that the Maximum Amount of the Programme is to be
increased from $500,000,000 to $1,000,000,000 with effect from March 16, 2015,
subject to delivery to the Arranger, the Dealers and the Agents of the following
documents:

 

(a)                                 a new Information Memorandum;

 

(b)                                 certified copies of all documents evidencing
the internal authorisations and approvals required to be granted by the Issuers
and the Guarantor for such increase in the Maximum Amount;

 

(c)                                  legal opinions from legal advisors
acceptable to the Dealers qualified in (i) the law of the jurisdiction of
organization of each Issuer and the Guarantor, and (ii) New York, relating to
such increase;

 

(d)                                 a list of names, titles and specimen
signatures of the employees and other representatives of Simon Property
Group, Inc., as general partner of SPG LP, and managers and other authorized
representatives of CP 2, authorised to sign on behalf of the relevant Issuer and
the Guarantor all notices and other documents to be delivered in connection with
such an increase in the Maximum Amount; and

 

(e)                                  written confirmation that Standard & Poor’s
Ratings Services, a Division of the McGraw-Hill Companies Inc., and Moody’s
Investors Service, Inc. are maintaining their current ratings for the Programme.

 

--------------------------------------------------------------------------------


 

Any documents delivered pursuant to this letter will be deemed to be in the form
and substance acceptable to the Arranger and each Dealer unless the Arranger or
such Dealer, as the case may be, notifies the Issuers and the Guarantor to the
contrary not less than ten London and New York business days after receipt
thereof.

 

Upon the increase in the Maximum Amount becoming effective in accordance with
Clause 1.5 of the Dealer Agreement, all references in the Dealer Agreement to
the Maximum Amount or the amount of the Programme shall be construed as
references to the increased Maximum Amount as specified herein.

 

2

--------------------------------------------------------------------------------


 

Yours faithfully,

 

SIMON PROPERTY GROUP, L.P.

SIMON CP 2

 

By:

Simon Property Group, Inc.,

 

 

 General Partner of Simon Property Group, L.P.

 

 

 

 

 

 

 

By:

 

 

 

 

 

By:

Authorized Signatory of Simon CP 1

 

 

 acting as general partner of Simon CP 2

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------